DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/20; 3/1/22; 3/29/22 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-31 and 34-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “short” in claims 28 and 34 is a relative term which renders the claim indefinite.  The term “longer” in claims 29 and 35 is a relative term which renders the claim indefinite. The term “long” in claims 30 and 36 is a relative term which renders the claim indefinite.  The term “shorter” in claims 31 and 37 is a relative term which renders the claim indefinite.  The terms “short”, “longer”, “long”, and “shorter” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  More specifically, there is no definition or standard to determine what constitutes “short” “shorter”, “long” and “longer” as recited in claims.  
Since the metes and bounds of these claims are not clear, the rejection on merits for these claims are not made in this Office Action. 

Claims 35 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	More specifically, claim 35 recites “The network device of claim 34, wherein the acts further comprise: obtaining….” (emphasis added).  Claim 34 recites multiple steps.  It is not clear what “the acts” refer to since steps recited in claim 35 does not further limit the steps recited in claim 34.  
	Similar issue is noted in claim 37. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27, 33, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (U.S. Patent Application Publication No. 2012/0307811) and further in view of Takeda et al. (U.S. Patent Application Publication No. 2019/0261364).

Regarding Claim 27, Kwon et al. teaches A communication method, comprising: receiving, at a network device, a random access preamble from a terminal device (Kwon et al. teaches that a UE selects a preamble signature to generate a random access preamble (par [0063]); UE transmits the selected preamble to the eNB (par [0063]; FIG. 3)); determining an estimation of a timing advance for the terminal device and an error of the estimation based on the random access preamble (Kwon et al. teaches that eNB determines TA value based on the received random access preamble signal (par [0172][0221]); eNB reconfigure CCs of which TA values have similarities (TA values within a threshold of an error range), indicating error of the estimation is determined (par [0221]); the threshold for the error range us variably set for an accuracy of a UL timing (par [0221])); determining, based on the error, a communication mode of the terminal device for a communication with the network device (Kwon et al. teaches that eNB transmits UL timing group information associated with the set UL timing group (par [0224]), indicating determination of the same), and transmitting an indication of the communication mode to the terminal device for the communication (Kwon et al. teaches that eNB transmits UL timing group information associated with the set UL timing group (par [0224])).  
	Although teaching that the eNB transmits the UL timing group information to UE as noted above, Kwon et al. does not explicitly teach the communication mode associated with a length of an overhead of the terminal device for the communication.  Takeda et al. teaches such a limitation. 
	Takeda et al. is directed to user terminal and radio communication method.  More specifically, Takeda et al. teaches that a numerology is a set of communication parameters include a time length of cyclic prefix (par [0034]).  Further, Takeda et al. teaches that each TAG (time advanced group) with a parameter set for each numerology (par [0039]), indicating that the TAG shares the same time length of cyclic prefix. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kwon et al. so that the communication mode is associated with a length of an overhead of the terminal device for the communication, as taught by Takeda et al.  The modification would have allowed the system to match the reception timing as the time controlled by TA varies with specified numerology (see Takeda et al., par [0039]). 

Regarding Claim 33, Claim 33 is directed to an apparatus claim and it does not teach or further define over the limitations recited in claim 27.   Therefore, claim 33 is also rejected for similar reasons set forth in claim 27.

Regarding Claim 39, the combined teachings of Kwon et al. and Takeda et al. teach A non-transitory computer readable medium storing instructions thereon, the instructions, when executed by at least one processing unit of a machine, causing the machine to perform the method according to claim 27 (Takeda et al. teaches that a memory is a computer-readable storage medium that is capable of storing the program to implement the radio communication method (par [0146])).   
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kwon et al. so that the instruction for method is stored in non-transitory computer readable medium, as taught by Takeda et al.  The modification would have allowed the system to match the reception timing as the time controlled by TA varies with specified numerology (see Takeda et al., par [0039]). 

	
Claims 32 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (U.S. Patent Application Publication No. 2012/0307811), Takeda et al. (U.S. Patent Application Publication No. 2019/0261364), and further in view of Montojo et al. (U.S. Patent Application Publication No. 2010/0040001).

Regarding Claim 32, the combined teachings of Kwon et al. and Takeda et al. teach The method of claim 27, although the references teach the base station performing the estimation and error determination, the references do not explicitly teach wherein the estimation and the error are determined using a neural network.  Montojo et al. teaches such a limitation. 
	Montojo et al. is directed to handling uplink grant in random access response.  More specifically, Montojo et al. teaches that the eNode B can infer or predict using neural network (par [0095]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kwon et al. and Takeda et al. so that the estimation and the error are determined using a neural network, as taught by Montojo et al.  The modification would have allowed the system to be more adaptive as well as efficient and intelligent (see Montojo et al., par [0095]). 

Regarding Claim 38, Claim 38 is directed to an apparatus claim and it does not teach or further define over the limitations recited in claim 32.   Therefore, claim 38 is also rejected for similar reasons set forth in claim 32.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667. The examiner can normally be reached Monday-Friday: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E SONG/Primary Examiner, Art Unit 2414